Exhibit 10.3
 
PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS – SALES – AWARD NOTICE


«FIRST_NAME» «MIDDLE_NAME». «LAST_NAME»
«HOME_STREET»
«HOME_CITY», «HOME_PROVINCE»«HOME_POSTAL_CODE»


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2014 Long-Term Incentive Plan (the "Plan"), you have been granted Performance
Restricted Stock Units (PRSUs) based on sales.  The general terms of this grant
of PRSUs are outlined below.
 
 
Grant Date:                                January 30, 2018
Performance Period:                 January 1 – December 31, 2018
Target Number of PRSUs:      «number_awarded»
Performance Measure:             Total Sales
Vesting Date:                             February 28, 2021
 
 
The actual number of PRSUs that can become vested is based on achieving the
level of total sales during the Performance Period as noted below:
 
 
 
 
Performance Level*
 
Target
% Increase
Total Sales
 
Target
Total Sales
($ in millions)
 
% Target
Shares
Earned
                                 
Outstanding
 
XX%
XX%
XX%
XX%
 
> XX%
XX%
XX%
XX%
 
XXX
XXX
XXX
XXX
 
> XXX
XXX
XXX
XXX
 
120%
115%
110%
105%
                                 
Target
 
XX%
XX%
XX%
XX%
 
XX%
XX%
XX%
XX%
 
XXX
XXX
XXX
XXX
 
XXX
XXX
XXX
XXX
 
100%
85%
70%
55%
                                 
Threshold
 
XX%
 
XX%
 
XXX
 
XXX
 
40%
                                 
Below Threshold
 
< XX%
 
< XX%
 
<XXX
 
< XXX
 
0%
     


 
Each PRSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death,
disability or retirement, unvested awards are forfeited.  Except as the
Compensation Committee may at any time otherwise provide in their sole
discretion or as required to comply with applicable law, units not vested at
retirement will vest on the Vesting Date as outlined in the grant agreement. 
Retirement shall mean voluntary retirement from Havertys, on or after age 65,
upon written notice from you to the Company that you are permanently retiring
from the Company and the retail furniture industry.  Please consult the 2014
Long-Term Incentive Plan Prospectus for a complete understanding of Havertys'
equity award program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.
